DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator, Joseph Elmer, who requests that the court issue a writ of habeas corpus preventing his extradition to the state of Georgia.
Pursuant to 6th Dist.Loc.App.R. 6, the clerk must serve a petition filed in an original habeas corpus upon the respondent(s) before this court has jurisdiction to entertain the petition.  Petitioner has not filed a praecipe directing the clerk to serve the petition to respondents.
WHEREFORE, the petition for writ of habeas corpus is dismissed at petitioner's costs.
PETITION DISMISSED.
Peter M. Handwork, P.J., James R. Sherck, J., CONCUR.